DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed February 4, 2022.  Currently, claims 1, 3, 26,30-31 and 34-44 are pending.  Claim 3 has been withdrawn as drawn to non-elected subject matter. 

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 

This action is FINAL.  
Any objections and rejections not reiterated below are hereby withdrawn.
The DP rejection over 10,544,467 has been withdrawn in view of the Terminal Disclaimer filed. 
The nonstatutory double patenting as being unpatentable over claim 1-2, 28-46 of copending Application No. 16/315,609 (published as US 20190360052A1) has been withdrawn in view of the amendments to the claims to require a subject suspected of having colon cancer.
The nonstatutory double patenting as being unpatentable over claim 1-2, 28-30, 32-34, 39-46 of copending Application No. 16/315,605 (published as US 20190360052A1
The nonstatutory double patenting as being unpatentable over claim 32-52 of copending Application No. 16/727,843 (published as US 20200299776) has been withdrawn in view of the amendments to the claims to require a subject suspected of having a colon cancer.
The nonstatutory double patenting as being unpatentable over claim 1-2, 27-29, 31-33, 39-46 of copending Application No. 16/315,610 (published as US 20190345560A1) has been withdrawn in view of the amendments to the claims to require a subject suspected of having a colon cancer.
The Improper Markush Rejection has been withdrawn in view of the amendments to the claims to recite the elected CpG site. 
The 102 rejection over Noumov has been withdrawn in view of the new limitations to the claims to require cell-free DNA.  
	
Election/Restrictions
Applicant's election without traverse of cg10673833 in the paper filed December 31, 2020 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US201/040955, filed July 6, 2017 and claims priority to provisional 62/358,771, filed July 6, 2016.  

Drawings
The drawings are acceptable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 26, 30-31, 36-42, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noumov et al (Epigenetics Vol 8, No. 9, pages 921-934, 2013) in view of Shinjo et al. (Advanced Drug Delivery Reviews, Vol. 95, pages 56-64, December 2015).   
	Noumov teaches genome scale analysis of DNA methylation in colorectal cancer using Infinium HumanMethylation450 Bead Chips.  Noumov teaches analysis of 22 sample pairs from colorectal cancer and adjacent tissues and 19 colon tissue samples from cancer free donors (abstract).  DNA was extracted from the tissue and DNA was bisulfite converted (page 932, col. 1-2).  The Infinium Methylation 450K assay was performed (page 932, col. 2).    The instant specification teaches the 450K Beadchip inherently comprises the cg10673833.  The methylation profile was obtained.  Methylation levels of CpG sites were calculated as beta-values (see page 932, col. 2).
	With respect to Claims 41-42, the instant specification defines Next Generation Sequencing (NGS) to encompass array based methods (see para 116).  The specification states “in some instances, the next generation sequencing reaction comprises….infinium methylation assays” (see para 116, page 25).  Thus, the 450K Beadchip taught by Noumov is encompassed by NGS.  
	Noumov does not specifically teach analysis in cell-free DNA.    

	Therefore, it would have been prima facie obvious to the ordinary artisan before the invention to have modified the methylation detection method of Noumov to analyze cfDNA from patients with cancer.  Shinjo specifically teaches analysis of cfDNA has numerous advantages and benefits over tumor samples.  Thus, the ordinary artisan would have been motivated to have used a simpler and easier to obtain sample.  

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noumov et al (Epigenetics Vol 8, No. 9, pages 921-934, 2013) in view of Shinjo et al. (Advanced Drug Delivery Reviews, Vol. 95, pages 56-64, December 2015) as applied to claims 1, 26, 30-31, 36-42, 44 above and further in view of Wallner et al. (Clinical Cancer Research, Vol. 12, No. 24, pages 7347-7352, December 15, 2006).  
	Neither Noumov nor Shinjo specifically teach analysis of patients suspected of having relapsed, refractory and metastatic colon cancer. 
	However, Wallner teaches analysis of colon cancer patients who have lymph node metastasis (see Table 1, 2, 6).  Specifically, Wallner teaches that methylation was associated with tumor size and metastatic disease and tumor stage (abstract).  Wallner 
	Therefore, it would have been prima facie obvious as of the effective filing date of the claimed invention was made to have analyzed and studied colorectal cancer patients with different stages, metastases risks and recurrence risks.  Noumov specifically analyzed colon cancer using array based methods, Shinjo teaches the benefits of analyzing serum to monitor and explore treatments.  Therefore, Wallner teaches patients suspected of having metastasis or recurrent disease would benefit from monitoring and analysis using array based methods, including using the 450K array taught by Noumov in the serum, as taught by Shinjo.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 43 lacks proper antecedent basis.  “The next-generation sequencing technique” lacks antecedent basis.  Claim 42 recites a NGS technique.  Correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 41 and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for because a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  Here, Claims  41 and 43 depend on a later claim, rather than a previous claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims allowable over the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 11, 2022